Case 1:19-cv-00001-CG-B Document 27 Filed 08/28/20 Page 1 of 1         PageID #: 176




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 WYTIKI RAYSHUN MOFFE                     )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )   CIVIL ACTION 19-00001-CG-B
                                          )
 CYNTHIA STEWART, et al.,                 )
                                          )
       Defendant.                         )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) and dated July 31, 2020 is ADOPTED as the opinion of

this Court.

       DONE and ORDERED this 28th day of August, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
